Citation Nr: 1644762	
Decision Date: 11/29/16    Archive Date: 12/09/16

DOCKET NO.  15-07 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to a rating in excess of 10 percent for migraine headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's Spouse


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971 and from March 1999 to June 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

In November 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge, a transcript of which has been associated with the record.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, the evidence demonstrates that for the entire appeal period, the Veteran's migraine headaches have more nearly approximated completely prostrating and prolonged attacks productive of severe economic inadaptability, especially when considered without regard to the ameliorative effects of medication.


CONCLUSION OF LAW

The criteria for a 50 percent rating for migraine headaches have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Board finds that VA has satisfied its duty to notify under the VCAA.  In this regard, while the Board notes that no notice was provided to the Veteran prior to the January 2014 rating decision denying his claim for an increased rating, essential notice was included in the January 2015 Statement of the Case, and the claim was thereafter readjudicated.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect).  Regarding any content deficiency in the provided notice, the Veteran has had a meaningful opportunity to participate in the decision on his claim at all stages of the process, the Veteran has not asserted any specific prejudice as a result of a notice defect, and prejudice from a notice error is not presumed.  See Sanders v. Shinseki, 129 S. Ct. 1696, 173 L.Ed.2d 532 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Finally, as discussed below, the Board finds that the criteria for the maximum assignable schedular rating are met such that any notice defect is harmless.

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).  In this case, the claims file contains service treatment records, records of post-service treatment, and reports of VA examinations.  See 38 U.S.C.A. § 5103A (a)-(d).  Neither the Veteran, nor his representative, has identified any outstanding evidence, to include any other medical records, which could be obtained to substantiate his appeal.

The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

In this case, the Veteran was afforded a VA examination in December 2013 to determine the nature and severity of his migraine headaches.  The Board acknowledges the Veteran's assertions regarding the adequacy of the December 2013 examination.  See November 2015 Hearing Transcript.  As will be discussed in further detail below, while the Board ultimately finds that other evidence of record is more probative than the VA examination in this case, it also finds that the VA examination is nevertheless adequate, as it is predicated on a review of the Veteran's medical history as well as on an examination that addresses the rating criteria that are relevant to rating the disability in this case.  Moreover, by virtue of this decision, the Veteran is being assigned the maximum schedular rating for his headache disorder.  Accordingly, a new VA examination would not aid the Veteran, and no prejudice accrues to the Veteran as a result of proceeding with the adjudication below without further examination.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

The Veteran also testified at a hearing before the undersigned VLJ in November 2015.  The VLJ clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103 (c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2015).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant evidentiary window begins one year before the Veteran filed his claim for an increased rating, and continues to the present time.  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Veteran was originally awarded service connection for migraine headaches by way of an August 2008 rating decision, and a noncompensable rating was assigned.  In February 2009, the RO awarded a 10 percent rating for the Veteran's headaches.  He filed this claim for an increased rating in September 2013.

The Veteran's migraine headaches are currently evaluated as 10 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Diagnostic Code 8100 provides that migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months are rated 30 percent disabling.  Id.  Migraine headaches manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrants a 50 percent disability rating.  Id.

The rating criteria do not define "prostrating," nor has the Court.  By way of reference, the Board notes that DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32nd Ed. 2012), defines "prostration" as "extreme exhaustion or powerlessness."  

Finally, in assigning a disability rating, "the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria."  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  As the rating criteria under 38 C.F.R. § 4.124a, DC 8100, do not explicitly contemplate the ameliorative effects of medication, the assigned rating for migraine headaches should contemplate the frequency of characteristic prostrating attacks that would occur without medication.

Turning to the evidence of record, the Veteran was afforded a VA examination in December 2013.  He reported severe migraine headaches occurring two to four times per month.  He indicated that they can occur any time of the day and that he occasionally wakes up with one of the headaches.  He reported that the headaches are over the entire head and that they are associated with nausea, vomiting, photophobia, and phonophobia.  The Veteran indicated that he has used Maxalt since approximately 2005 and that if he take a Maxalt with the onset of severe headaches, he is able to continue functioning, although he must lie down for a half hour.  He reported that prior to using Maxalt, he would take ibuprofen and lie down for several hours.  

The examiner noted that the Veteran experienced headache pain on both sides of the head and that he experienced the following non-headache symptoms: nausea, vomiting, sensitivity to light, and sensitivity to sound.  The examiner reported that the duration of typical head pain was less than one day.  The examiner checked the 'No' box indicating that the Veteran did not have characteristic prostrating attacks of migraine headache pain.  The examiner also indicated that the Veteran's headache condition did not impact his ability to work.  

In a February 2014 statement, the Veteran reported that he has two to four migraine headaches per month requiring him to take Maxalt and "lay down somewhere absent of light and sound."  The Veteran also indicated that sometimes the headache will persist, which requires him to take a second Maxalt.  See February 2014 NOD.  

In his March 2015 substantive appeal, the Veteran indicated that the December 2013 VA examiner "failed to properly reflect the severity and intensity of my migraine headaches."  The Veteran stated that his headaches are "prostrating, prolonged, and totally disabling incidents wherein if I did not take medication to counteract the effects, I would be totally disabled by the headache and unable to function."  The Veteran also reported that when he takes Maxalt, it takes 25 to 35 minutes to work, and, if it does not reduce the pain, he has to wait two to three hours to take a second dose.  He indicated that during that time, he must lay down in a dark and quiet location.  The Veteran reported that these attacks occur three to four times per month.  

During the November 2015 hearing, the Veteran testified that he had two to four equally severe migraines per month.  He reported that he takes Maxalt and lays down to two to three hours and that if the headache is not gone, he takes another Maxalt.  He testified that he must lie down in a dark room and avoid sound.  The Veteran also reported that his headaches are productive of nausea, vomiting, and sensitivity to light and sound.  The Veteran's wife testified that the Veteran's headaches cause him to be "debilitated to the point of having to be in a dark room, and there [can] be no sound in that room."  Regarding the December 2013 examination, the Veteran testified that he tried to show the examiner his headache journal, but the examiner did not want to see it.  The Veteran's wife also testified that the examiner did not want to see the headache journal.  

In November 2015, the Veteran submitted a headache diary documenting his headaches from January 2013 to November 2015.  This journal shows that the Veteran experienced a total of 24 migraines in 2013, 34 migraines in 2014, and 25 migraines between January and November of 2015.  The Veteran experienced between one and five migraines a month, with two to three migraines in most months.  

The Veteran is competent to report the frequency of his headaches and accompanying symptoms such as nausea, vomiting, photophobia, and phonophobia.  See Layno, 6 Vet. App. at 469.  The Board also finds him credible in this regard as there has nothing in the record that impugns his statements as to the nature, severity, and frequency of his headaches.  The Veteran's wife is also competent to report her observations of the Veteran, and the Board finds that these reports as to her observations are credible.  As there is no evidence contrary to the Veteran's and his wife's reports as to the nature, severity, and frequency of his headaches and the effects they have on his functional ability, the Board accepts their statements as probative evidence.  As such, the Board finds that the record reflects that for the entire appeal period, the Veteran has had at least 24 headaches per year, averaging two to three headaches per month; that the headaches are manifested by pain, nausea, vomiting, photophobia, and phonophobia; and that the headaches require the Veteran to rest in a quiet dark room for at least two to three hours, and sometimes longer.

As noted above, to be entitled to the maximum, 50 percent, rating under Diagnostic Code 8100, the Veteran must experience very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

The Board finds that the Veteran's headaches are prostrating because they require him to lie down in a quiet, dark room.  In other words, they result in extreme exhaustion or powerlessness, and prevent him from performing work or activities of daily living.  The Board acknowledges the findings of the December 2013 examiner.  In particular, the December 2013 examiner opined that the Veteran did not have characteristic prostrating attacks of migraine/non-migraine headache pain.  However, the Board notes that the examiner provided no rationale to support this finding.  See Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning).  Moreover, the report is internally inconsistent in that the free text describing the Veteran's subjective symptoms is inconsistent with the examiner's conclusion that the Veteran did not have characteristic prostrating attacks of migraine/non-migraine headache pain.  Furthermore, the opinion does not consider the Veteran's lay statements.  In Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit held that lay testimony can be competent to identify certain pathology.  As noted above, the Veteran is competent to describe that his headaches require him to sequester himself in compete darkness; that he has to take medication and lay down; and that he has to remain lying down in the dark until the pain goes away.  Additionally, the Board finds his reports credible, and therefore probative.  

The Board also finds that the Veteran's headaches occur "very frequently."  In reaching this conclusion, the Board references the criteria for a 30 percent rating under Diagnostic Code 8100.  As noted above, a 30 percent rating is assigned when a Veteran has characteristic prostrating attacks an average of once a month over several months.  In this case the Veteran has had an average of two to three, and as many as five, prostrating attacks per month throughout the rating period.  This is significantly more frequent than the average of one per month required for a 30 percent rating.  Given the significant difference between what the Veteran experiences and what is required for a 30 percent rating, the Board finds that the 50 percent rating criteria are more closely met in terms of frequency.  See 38 C.F.R. § 4.7.  As such, his headaches occur "very frequently."

Diagnostic Code 8100 also requires that the headaches are productive of severe economic inadaptability.  The term "productive of severe economic adaptability" has not been clearly defined by regulations or by case law.  However, the Court has noted that "productive of" can either have the meaning of "producing" or "capable of producing."  Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  Thus, headaches need not actually "produce" severe economic inadaptability to warrant the 50 percent rating.  Id. at 445-46.  Further, "economic inadaptability" does not mean unemployability, as such would undermine the purpose of regulations pertaining to a TDIU.  Id. at 446; see also 38 C.F.R. § 4.16 (2015).  However, the headaches must, at minimum, be capable of producing "severe" economic inadaptability.

The Board finds that the evidence at least in equipoise as to whether the Veteran's headaches are capable of producing severe economic inadaptability.  Although the record shows that the Veteran is retired, and therefore does not currently work, it is reasonable to assume that were he working, his headaches would interfere with employment.  In this regard, the evidence shows that the Veteran experiences up to five migraine headaches per month, lasting at least two to three hours at a time, which completely incapacitate him.  The Veteran has indicated that, when he has a headache, he must stop performing activities, take his medication, and remain in a quiet dark room until his medications take effect.  In essence, he cannot perform any activities, much less work activities, when he has a headache without the use of medications.  As noted above, the Board may not consider the ameliorative effect of medications on headaches in rating a disability under Diagnostic Code 8100.  See Jones, 26 Vet. App. at 63.  In this case, when the Board disregards the ameliorative effects of the Veteran's headache medications, it must conclude that the Veteran's headaches would necessitate a complete stoppage of work for hours at a time up to five times per month, resulting in at least some economic inadaptability.  

VA regulations provide that where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for the rating.  38 C.F.R. § 4.7.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's disability picture more closely approximates a 50 percent disability rating for the entire appeal period.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

By way of this decision, the Veteran is currently in receipt of the maximum schedular evaluation available for his disability.  A rating in excess of 50 percent is not available under any other provision of the rating schedule that is relevant.  The Board has carefully reviewed the rating schedule and finds no other Diagnostic Code that would provide a basis to grant a higher evaluation for this disorder.  In essence, the Veteran currently has the highest possible schedular rating provided for migraine headaches.  

The Board has considered whether staged ratings are appropriate.  The overall evidence indicates that his symptoms have not fluctuated materially to warrant a staged rating.  As such, the Board will not assign a staged rating.  

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  As discussed above, the manifestations of the migraine headaches are contemplated by the schedular criteria.  In particular, the rating criteria specifically contemplate the prostrating nature of his headaches and the impact on his economic adaptability, or lack thereof.  The Veteran has not suggested the presence of symptoms outside of the scope of the schedular criteria.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability rating for his level of impairment.  Because the schedular rating criteria are adequate to rate the Veteran's headache disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  The Board therefore finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).

The Board also finds that the issue of entitlement to a total disability evaluation based on individual unemployability (TDIU) has not been raised by the evidence of record as part of the Veteran's increased rating claim.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran does not contend, and there is no evidence to suggest, that his migraine headaches alone render him unable to obtain or sustain gainful employment.  Although the record reflects that the Veteran is unemployed, he testified at the November 2015 hearing that he was retired and that he did not receive any type of disability retirement.  Further, the ratings schedule for migraines contemplates negative impact on work within its criteria.  Thus, the Board finds that a claim for TDIU has neither been raised by the Veteran nor by the record in regard to the rating issue before the Board.

The Board finally notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  In this case, the Veteran's symptoms and manifestations are addressed by the appropriate diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not a case involving an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.



ORDER

A 50 percent rating is granted for migraine headaches, subject to regulations governing the payment of monetary benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


